EXECUTION VERSION

Exhibit 10.63










AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT
dated as of January 27, 2015
between
MYLAN PHARMACEUTICALS INC.,
as Originator and as Servicer,
and
MYLAN SECURITIZATION LLC,
as Buyer









 









--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
 
 
 
 
Page
 
 
 
 
 
 
ARTICLE I
 
DEFINITIONS AND RELATED MATTERS
1
SECTION
 
1.1
 
Defined Terms
1
SECTION
 
1.2
 
Other Interpretive Matters
2

ARTICLE II
 
AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE
2
SECTION
 
2.1
 
Purchase, Sale and Contribution
2
SECTION
 
2.2
 
Timing of Purchases
2
SECTION
 
2.3
 
Purchase Price
2
SECTION
 
2.4
 
No Recourse or Assumption of Obligations; Sale and Intent of the
Parties
3

ARTICLE III
 
ADMINISTRATION AND COLLECTION
3
SECTION
 
3.1
 
MPI to Act as Servicer, Contracts
3
SECTION
 
3.2
 
Deemed Collections
4
SECTION
 
3.3
 
Actions Evidencing Purchases
5
SECTION
 
3.4
 
Application of Collections
6

ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
6
SECTION
 
4.1
 
Mutual Representations and Warranties
6
SECTION
 
4.2
 
Additional Representations and Warranties of Originator
8

ARTICLE V
 
GENERAL COVENANTS
12
SECTION
 
5.1
 
Mutual Covenants
12
SECTION
 
5.2
 
Additional Covenants of Originator
12
SECTION
 
5.3
 
Reporting Requirements
15
SECTION
 
5.4
 
Negative Covenants of Originator
18

ARTICLE VI
 
TERMINATION OF PURCHASES
20
SECTION
 
6.1
 
Voluntary Termination
20
SECTION
 
6.2
 
Automatic Termination
20

ARTICLE VII
 
INDEMNIFICATION
21
SECTION
 
7.1
 
Originator’s Indemnity
21
SECTION
 
7.2
 
Contribution
24

ARTICLE VIII
 
MISCELLANEOUS
24
SECTION
 
8.1
 
Amendments, etc.
24
SECTION
 
8.2
 
No Waiver; Remedies
24
SECTION
 
8.3
 
Notices, Etc
24




 
i
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
 
 
Page
 
 
 
 
 
 
SECTION
 
8.4
 
Binding Effect; Assignment
25
SECTION
 
8.5
 
Survival
25
SECTION
 
8.6
 
Costs, Expenses and Taxes
25
SECTION
 
8.7
 
Execution in Counterparts; Integration
26
SECTION
 
8.8
 
Governing Law
26
SECTION
 
8.9
 
Waiver of Jury Trial
26
SECTION
 
8.10
 
Consent to Jurisdiction; Waiver of Immunities
27
SECTION
 
8.11
 
Confidentiality
27
SECTION
 
8.12
 
No Proceedings
27
SECTION
 
8.13
 
No Recourse Against Other Parties
27
SECTION
 
8.14
 
Grant of Security Interest
27
SECTION
 
8.15
 
Binding Terms in Other Transaction Documents
28
SECTION
 
8.16
 
Severability
28
SECTION
 
8.17
 
Effect of Agreement
28


 
ii
 




--------------------------------------------------------------------------------



ANNEX 1    UCC Details Schedule
ANNEX 2    Lock-Box Information
ANNEX 3    Notice Information
EXHIBIT 5.3    Form of Compliance Certificate








--------------------------------------------------------------------------------



AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT
THIS AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT dated as of
January 27, 2015 (this “Agreement”) is between MYLAN PHARMACEUTICALS INC., a
West Virginia corporation (“MPI”), as originator and seller (“Originator”), and
as initial servicer (in such capacity, the “Servicer”), and Mylan Securitization
LLC, a Delaware limited liability company (the “Buyer”). For good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:
ARTICLE I
DEFINITIONS AND RELATED MATTERS
SECTION 1.1    Defined Terms. In this Agreement, unless otherwise specified: (a)
capitalized terms are used as defined in (or by reference in) Appendix A to the
Amended and Restated Receivables Purchase Agreement, dated as of the date hereof
(as amended, restated, modified or otherwise supplemented from time to time, the
“Receivables Purchase Agreement”) among Buyer, as Seller, MPI, as Servicer, the
Conduit Purchasers from time to time party thereto, the Committed Purchasers
from time to time party thereto, the Purchaser Agents from time to time party
thereto, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent, and
the LOC Issuers from time to time party thereto and (b) as used in this
Agreement, unless the context otherwise requires, the following terms have the
meanings indicated below:
“Contract” means a contract (including any purchase order or invoice) originally
between Originator and any Person pursuant to or under which such Person shall
be obligated to make payments to Originator with respect to the sale of goods or
the furnishing of services from time to time. A “related” Contract with respect
to a Receivable means a Contract under which such Receivable arises or which is
relevant to the collection or enforcement of such Receivable.
“Deemed Collections” has the meaning given in Section 3.2(a).
“Initial Transfer Date” has the meaning given in Section 2.1.
“Originator Indemnified Party” has the meaning given in Section 7.1.
“Originator Indemnified Amounts” has the meaning given in Section 7.1.
“Prior Agreement” has the meaning given in Section 8.17.
“Purchase Price” has the meaning given in Section 2.3(a).
“Related Assets” means (a) all rights to, but not any obligations under, all
Related Security with respect to the Receivables, (b) all Records, (c) all
Collections in respect of, and other proceeds of, the Receivables or any other
Related Security, (d) all lock-box accounts (and related lock-boxes, if any)
related to the Receivables and all amounts, instruments or other items from time
to time on deposit therein, (e) all rights and remedies of Originator under each
lock-box agreement related to the lock-box accounts described in clause (d)
(including the Lock-Box Agreements) and the other Transaction Documents and any
other rights or assets pledged sold or

1





--------------------------------------------------------------------------------



otherwise transferred to Buyer hereunder, and (f) all the products and proceeds
of any of the foregoing.
SECTION 1.2    Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to part (B) of Appendix A to the
Receivables Purchase Agreement.


ARTICLE II

AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE
SECTION 2.1    Purchase, Sale and Contribution. Upon the terms and subject to
the conditions set forth in this Agreement, on the date the earlier of the
initial Funded Purchase or initial LOC Purchase (the “Initial Transfer Date”),
Originator hereby sells or contributes, as applicable, to Buyer, and Buyer
hereby purchases or acquires from Originator all of Originator’s right, title
and interest in, to and under the Receivables and the Related Assets, in each
case whether now owned or existing, hereafter arising, acquired or originated,
or in which the Originator now or hereinafter has any rights, and wherever so
located.
SECTION 2.2    Timing of Purchases. All of the Receivables existing at the
opening of Originator’s business on the Initial Transfer Date are hereby sold or
contributed, as applicable, to Buyer on such date in accordance with the terms
hereof. On and after the Initial Transfer Date until the Purchase Termination
Date, each Receivable shall be deemed to have been sold to Buyer immediately
(and without further action by any Person) upon the creation, origination or
acquisition of such Receivable by the Originator. The Related Assets with
respect to each Receivable shall be sold at the same time as such Receivable,
whether such Related Assets exist at such time or arise, are created, acquired
or are originated thereafter.
SECTION 2.3    Purchase Price. (a) The purchase price for the Receivables and
the Related Assets shall equal the fair market value of the Receivables as
agreed by Originator and Buyer at the time of purchase or acquisition (the
“Purchase Price”).
(b)    [Reserved].
(c)    Buyer shall pay the Purchase Price due on any day in cash to the extent
not paid as provided in clause (d) below; provided, however, to the extent that
Buyer does not have funds available to pay such amount of Purchase Price due on
any day in cash in full, Originator and Buyer shall agree that the Receivables
allocable to the amount of such insufficiency shall be deemed to have been
transferred by Originator to Buyer as a capital contribution, in return for an
increase in the value of the equity interest in Buyer held by Originator.
(d)    At the request of Originator, Buyer may also elect to pay all or part of
the applicable Purchase Price for each purchase of Receivables and Related
Assets to be made on any day by causing an LOC Issuer to issue a Letter of
Credit, subject to the terms and conditions (including any limitations therein
on the amount of any such issuance) for issuing Letters of Credit under the
Receivables Purchase Agreement, in favor of beneficiaries selected by Originator
in the Stated Amount requested by

2





--------------------------------------------------------------------------------



Originator.  Originator shall not have reimbursement obligations in respect of
any Letter of Credit.  In the event that Originator requests that any purchases
hereunder be paid for by the issuance of Letters of Credit as described herein,
Originator shall, on a timely basis, provide Buyer with such information as is
necessary for Buyer to obtain such Letter of Credit from the LOC Issuers.  The
Stated Amount of each such Letter of Credit, as agreed by Buyer and Originator
at the time of purchase, shall be applied as a deduction from the applicable
Purchase Price that would otherwise be payable by Buyer on such date pursuant to
clauses (a) through (c) this Section 2.3, as applicable, in respect of the
Receivables and Related Assets then being purchased.
(e)    In connection with each such transfer, Buyer and Originator shall record
on or prior to the Reporting Date immediately following such transfer, and make
such record available to Agent and each Purchaser Agent upon its reasonable
request, the portion, if any, of the Purchase Price paid pursuant to clause (d)
above, the portion, if any, paid in cash and the portion, if any, treated as a
capital contribution for the related Settlement Period.
SECTION 2.4    No Recourse or Assumption of Obligations; Sale and Intent of the
Parties. Except as specifically provided in this Agreement, the purchase and
sale or contribution, as applicable, of Receivables and Related Assets under
this Agreement shall be without recourse to Originator. Originator and Buyer
intend the transactions hereunder to constitute absolute and irrevocable true
sales and/or valid contributions, as applicable, of Receivables and the Related
Assets by Originator to Buyer, providing Buyer with the full risks and benefits
of ownership of the Receivables and Related Assets (such that the Receivables
and the Related Assets would not be property of Originator’s estate in the event
of Originator’s bankruptcy).
Buyer, Agent, Committed Purchasers, Conduit Purchasers, Purchaser Agents, LOC
Issuers and the other Secured Parties shall not have any obligation or liability
under any Receivables or Related Assets, nor shall Buyer, Agent, Committed
Purchasers, Conduit Purchasers, Purchaser Agents, LOC Issuers or the other
Secured Parties have any obligation or liability to any Obligor or other
customer or client of Originator (including any obligation to perform any of the
obligations of Originator under any Receivables or Related Assets).


ARTICLE III

ADMINISTRATION AND COLLECTION
SECTION 3.1    MPI to Act as Servicer, Contracts. (a) MPI shall be initially
responsible for the servicing, administration and collection of the Receivables
and the Related Assets for the benefit of Buyer and for the benefit of Agent (as
Buyer’s assignee) on behalf of the Purchasers, all on the terms set out in (and
subject to any rights to terminate MPI as Servicer and appoint a successor
Servicer pursuant to) the Receivables Purchase Agreement.
(b)    Buyer and Originator hereby grant to Servicer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of Buyer or Originator, as the case may be, any and all steps which are
necessary or advisable to endorse, negotiate, enforce, or otherwise realize on
any writing or other

3





--------------------------------------------------------------------------------



right of any kind held or transmitted by Buyer or Originator or transmitted or
received by Buyer or Originator in connection with any Receivable and any
Related Assets (including under the related Records).
(c)    Originator shall perform all of its obligations under the Receivables and
Related Assets (including under the related Records) to the same extent as if
the Receivables had not been sold or contributed, as applicable, hereunder and
the exercise by each of Buyer, Servicer, Agent or any of their respective
designees of its rights hereunder or under the Receivables Purchase Agreement
shall not relieve Originator from any such obligations.
SECTION 3.2    Deemed Collections. (a) If on any day:
(i)    the Unpaid Balance of any Receivable originated by Originator is: (A)
reduced or cancelled as a result of any defective, rejected or returned
merchandise or services, any cash discount, or any other adjustment by Servicer,
Originator, any of their respective Affiliates or otherwise (other than any
reduction or cancellation that would constitute credit recourse for
uncollectible Receivables or to the extent of any amount of any of the foregoing
then included in the Adjusted Contractual Dilution Estimate in effect at such
time), (B) reduced or cancelled as a result of a setoff or netting in respect of
any dispute, claim or other action by the Obligor thereof against Servicer,
Originator, any of their respective Affiliates or otherwise (whether such claim
arises out of the same, a related or an unrelated transaction and other than any
reduction or cancellation that would constitute credit recourse for
uncollectible Receivables or to the extent of any amount of any of the foregoing
then included in the Adjusted Contractual Dilution Estimate in effect at such
time), (C) reduced or cancelled on account of the obligation of Servicer,
Originator, any of their respective Affiliates or otherwise to pay to the
related Obligor, or the payment of, any rebate, discount, refund or similar
credit (other than any reduction or cancellation that would constitute credit
recourse for uncollectible Receivables or to the extent of any amount of any of
the foregoing then included in the Adjusted Contractual Dilution Estimate in
effect at such time), (D) less than the amount included in calculating the Net
Pool Balance for purposes of any Information Package (for any reason other than
such Receivable becoming a Defaulted Receivable or due to the application of
Collections received with respect to such Receivable), or (E) extended, amended
or otherwise modified or waived or any term or condition of any related Contract
is amended, modified or waived (except to the extent covered by this clause (i)
or expressly permitted by Section 8.2(b)(i) of the Receivables Purchase
Agreement); or
(ii)    any of the representations or warranties of Originator set forth in
Section 4.2 were untrue when made or set forth in Section 4.2(a), (c) or (j) are
no longer true with respect to any Receivable;
then, on such day, Originator shall be deemed to have received a Collection of
such Receivable:

4





--------------------------------------------------------------------------------



(1)    in the case of clauses (i)(A) through (D) above, in the amount of such
reduction or cancellation or the difference between the actual Unpaid Balance
(as determined immediately prior to the applicable event) and the amount
included in respect of such Receivable in calculating such Net Pool Balance or,
with respect to clause (i)(E) above, in the amount that such extension,
modification, amendment or waiver affects the Unpaid Balance of the related
Receivable in the sole determination of Buyer; or
(2)    in the case of clause (ii) above, in the amount of the entire Unpaid
Balance of the relevant Receivable (as determined immediately prior to the
applicable event) with respect to which such representations or warranties of
Originator are or were untrue.
Collections deemed received by Originator under this Section 3.2(a) are herein
referred to as “Deemed Collections”.
(b)    Not later than the first Business Day after Originator is deemed pursuant
to this Section 3.2 to have received any Deemed Collections, Originator shall
transfer to Buyer immediately available funds in the amount of such Deemed
Collections or make such application with respect to such funds as may be
required by the Receivables Purchase Agreement. Upon receipt of the amount set
forth in this clause (b) with respect to any Receivable with respect to which
the event set forth in clause (a)(ii) above shall have occurred, Buyer shall,
without further action, be deemed to have reconveyed such Receivable to the
applicable Originator as soon as such Receivable is released to it by the Agent.
SECTION 3.3    Actions Evidencing Purchases. (a) On or prior to the Initial
Transfer Date, Originator shall mark its master data processing records
evidencing Receivables and Contracts with a legend, acceptable to Buyer and
Agent, evidencing that the Receivables have been sold or contributed, as
applicable, in accordance with this Agreement and neither Originator nor
Servicer shall change or remove such notation without the consent of Buyer and
Agent (acting with the consent, or at the direction of, each of the Purchaser
Agents). In addition, Originator agrees that from time to time, at its expense,
it will promptly execute and deliver all further instruments and documents, and
take all further action that Buyer or its assignee may request in order to
perfect, protect or more fully evidence the purchases, sales and contributions
hereunder, or to enable Buyer or its assigns to exercise or enforce any of their
respective rights with respect to the Receivables and the Related Assets.
Without limiting the generality of the foregoing, Originator will upon the
request of Buyer or its assignee: (i) authorize and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate; and (ii) upon
and after the occurrence of an Event of Default, mark conspicuously each
Contract evidencing each Receivable with a legend, acceptable to Buyer and
Agent, evidencing that the related Receivables have been sold or contributed in
accordance with this Agreement.
(b)    Originator hereby authorizes Buyer, its assignees or their respective
designee (i) to file one or more financing or continuation statements, and
amendments thereto and assignments thereof, relative to all or any of the
Receivables and the Related

5





--------------------------------------------------------------------------------



Assets now existing or hereafter arising in the name of Originator and (ii) to
the extent permitted by the Receivables Purchase Agreement, to notify Obligors
of the assignment of the Receivables and the Related Assets.
(c)    Without limiting the generality of subsection (a), Originator shall
authorize and deliver and file or cause to be filed appropriate continuation
statements not earlier than six months and not later than three months prior to
the fifth anniversary of the date of filing of the financing statements filed in
connection with the Prior Closing Date or any other financing statement filed
pursuant to this Agreement, if the Final Payout Date shall not have occurred.
SECTION 3.4    Application of Collections. Unless Buyer instructs otherwise, any
payment by an Obligor in respect of any indebtedness owed by it to Originator
shall, except as otherwise specified in writing by such Obligor (whether before
or after receipt of such payment), or required by the related Contracts or Law,
be applied, first, as a Collection of any Receivable or Receivables then
outstanding of such Obligor, with such Receivables being paid in the order of
the oldest first, starting with the oldest of such Receivables and, second, to
any other indebtedness of such Obligor.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES
SECTION 4.1    Mutual Representations and Warranties. Originator represents and
warrants to Buyer, and Buyer represents and warrants to Originator, as of the
date hereof and as of each date on which a purchase and sale or contribution, as
applicable, is made hereunder, as follows:
(a)    Organization and Good Standing. It has been duly organized in, and is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the Laws of its jurisdiction of organization, with power
and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted and will
be conducted as contemplated herein and had at all relevant times, and now has,
all necessary power, authority, and legal right to carry out the transactions
contemplated in this Agreement, except, solely with respect to the Originator,
where failure would not reasonably be expected to have individually or in the
aggregate, a Material Adverse Effect.
(b)    Due Qualification. It is duly qualified to do business as a foreign
organization, in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualifications, licenses or approvals,
except solely with respect to Originator, where the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(c)    Power and Authority; Due Authorization. It (i) has all necessary power,
authority and legal right to (A) execute and deliver this Agreement and the
other

6





--------------------------------------------------------------------------------



Transaction Documents to which it is a party in any capacity, (B) carry out the
terms of the Transaction Documents to which it is a party, (C) with respect to
Originator, sell, assign or contribute the Receivables and the Related Assets on
the terms and conditions herein provided and (D) with respect to Buyer,
purchase, acquire and own the Receivables and the Related Assets on the terms
and conditions herein provided and (ii) has duly authorized by all necessary
corporate or limited liability company action, as applicable, the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party in its capacity and on the terms and conditions herein or
therein provided.
(d)    Binding Obligations. This Agreement constitutes, and each other
Transaction Document to be signed by such party when duly executed and delivered
by it will constitute, a legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization, and
other similar Laws affecting the enforcement of creditors’ rights generally and
by general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at Law.
(e)    No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof will not, (i) conflict with, result in any breach or (without
notice or lapse of time or both) a default under (A) its articles or certificate
of incorporation, by‑laws, certificate of formation or limited liability company
agreement, as applicable, or (B) any indenture, loan agreement, asset purchase
agreement, mortgage, deed of trust, or other agreement or instrument to which it
is a party or by which it or any of its properties is bound, (ii) result in the
creation or imposition of any Lien upon any of its material properties pursuant
to the terms of any such indenture, loan agreement, asset purchase agreement,
mortgage, deed of trust, or other agreement or instrument to which it is a party
or by which it or any of its material properties is bound, other than any Lien
created in connection with this Agreement and the other Transaction Documents,
or (iii) violate any Law applicable to it of any Governmental Authority having
jurisdiction over it or any of its properties; except with respect to any
violation or default referred to in clauses (i)(B) or (iii) above with respect
to the Originator, and clause (iii) above with respect to the Buyer, to the
extent that such violation or default could, individually or in the aggregate,
not reasonably be expected to have a Material Adverse Effect.
(f)    Bulk Sales Act. No transaction contemplated hereby requires compliance by
it with any bulk sales act or similar Law.
(g)    No Proceedings. Solely with respect to the Buyer, to the knowledge of the
Primary Officer of the Buyer, no actions, suits or proceedings are pending or
threatened before, and no investigations, injunctions, decrees or other
decisions have been issued or will be issued by any Governmental Authority, that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) to the knowledge of the Primary Officer of the
Buyer, no threat by any Person has been made to attempt to (A) invalidate this
Agreement or any of the other Transaction Documents to which it is a party, (B)
prevent the servicing of the Receivables or the

7





--------------------------------------------------------------------------------



consummation of the purposes of this Agreement or of any of the other
Transaction Documents to which it is a party, or (C) obtain any injunction,
decree or other decision against it that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or would prevent it
from conducting its business operations related to the Receivables, its
providing for the servicing of the Receivables or the performance of its duties
and obligations hereunder or under the other Transaction Documents to which it
is a party.
(h)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party or the transactions contemplated
thereby, except for the filing of the UCC financing statements referred to in
this Agreement and Article V of the Receivables Purchase Agreement, all of which
shall have been duly made and shall be in full force and effect.
(i)    Investment Company Act. It is not (i) required to register as an
“Investment Company” or (ii) “controlled” by an “Investment Company”, under (and
as to each such term, as defined in) the Investment Company Act.
(j)    Ordinary Course of Business. Each remittance of Collections on the
Receivables transferred by Originator to Buyer (or its assignees) under this
Agreement or pursuant to the other Transaction Documents will have been (i) in
payment of a debt incurred by Originator in the ordinary course of business or
financial affairs of Originator and Buyer and (ii) made in the ordinary course
of business or financial affairs of Originator and Buyer.
SECTION 4.2    Additional Representations and Warranties of Originator.
Originator represents and warrants to Buyer as of the date hereof and as of each
date on which a purchase and sale or contribution, as applicable, is made
hereunder (except for the representation in clause (l), which is made only as of
the date hereof), as follows:
(a)    Valid Sale. This Agreement constitutes an absolute and irrevocable valid
sale, transfer and assignment or contribution, as applicable, of the Receivables
originated by Originator and the Related Assets to Buyer, or alternatively the
granting of a valid security interest in the Receivables and the Related Assets
to Buyer, enforceable against creditors of, and purchasers from Originator. The
Purchase Price payable for any Receivable under Section 2.3 constitutes fair
consideration and reasonably equivalent value for such Receivable and the
Related Assets and is comparable to the sale price for such assets that could
generally be obtained by Originator in the marketplace from unaffiliated Persons
in comparable transactions.
(b)    Use of Proceeds. The use of all funds obtained by Originator under this
Agreement will not conflict with or contravene any of Regulations T, U and X
promulgated by the Board of Governors of the Federal Reserve System.

8





--------------------------------------------------------------------------------



(c)    Quality of Title. Prior to its sale or contribution (or simultaneously
with such sale or contribution), as applicable, to Buyer hereunder, each
Receivable, together with the Related Assets, is owned by it free and clear of
any Lien (other than any Lien arising under any Transaction Document); when
Buyer makes a purchase or acquires such Receivable and Related Assets by
contribution, as applicable, Buyer shall have acquired, for fair consideration
and reasonably equivalent value (and Originator represents and warrants that it
has taken all steps under the UCC necessary to transfer such good title and
ownership interests in such assets), free and clear of any Lien (other than any
Lien arising under any Transaction Document or solely as the result of any
action taken by Buyer or Agent (or any assignee thereof) pursuant to the
Receivables Purchase Agreement); and no financing statement or other instrument
similar in effect covering any Receivable, any interest therein, and the Related
Assets is on file in any recording office, except such as may be filed (i) in
favor of Originator or Buyer in accordance with the Contracts or any Transaction
Document (and assigned to Agent), (ii) in favor of Buyer in accordance with this
Agreement or any Transaction Document (and assigned to the Agent), (iii) in
connection with any Lien arising solely as the result of any action taken by
Agent (or any assignee thereof) or (iv) in favor of any Purchaser or Agent in
accordance with the Receivables Purchase Agreement or any Transaction Document.
(d)    Accurate Reports. No Information Package (to the extent information
therein was supplied by Originator or any of its Subsidiaries or Affiliates) or
any other information, exhibit, financial statement, document, book, record or
report furnished or to be furnished by or on behalf of Originator to Buyer,
Agent, any Liquidity Provider, Purchaser, Purchaser Agent, any LOC Issuer or any
other Secured Party in connection with this Agreement, the Receivables Purchase
Agreement or any other Transaction Document (including by Servicer) was or will
be untrue or inaccurate in any material respect as of the date it was or will be
dated or (except as otherwise disclosed in writing to Agent, Buyer, Purchasers,
Purchaser Agents, LOC Issuer and such Liquidity Providers at such time and such
other Secured Parties at such time) as of the date so furnished.
(e)    UCC Details. Originator’s true legal name as registered in the sole
jurisdiction in which it is organized, the jurisdiction of such organization,
its organizational identification number, if any, as designated by the
jurisdiction of its organization, its federal employer identification number, if
any, and the location of its chief executive office and principal place of
business are specified in Annex 1. Except as described in Annex 1, Originator
has no, and has never had any, trade names, fictitious names, assumed names or
“doing business as” names and Originator has never changed the location of its
chief executive office or its true legal name, identity or corporate structure.
Originator is organized only in a single jurisdiction.
(f)    Lock-Box Accounts. The names and addresses of all Lock‑Box Banks,
together with the account numbers of the lock‑box accounts of Originator at such
Lock-Box Banks, are specified in Annex 2 (or have been notified to and approved
by Buyer and by Agent and each Purchaser Agent in accordance with Section 7.3(d)
of the Receivables Purchase Agreement).

9





--------------------------------------------------------------------------------



(g)    [Reserved].
(h)    Tax Returns and Status. Originator has (i) timely filed all United States
Federal income tax returns and all other material tax returns required to be
filed by it and (B) paid or made adequate provision for the payment of all
taxes, assessments and other governmental charges (other than such taxes,
assessments and other governmental charges the validity of which is being
contested in good faith or to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect).
(i)    Servicing Programs. No material license or approval is required for
Servicer’s, Buyer’s or Agent’s use of any software or other computer program
used by Originator in the servicing of the Receivables, other than those which
have been obtained and are in full force and effect.
(j)    Credit and Collection Policies; Law. Originator has complied with its
Credit and Collection Policies in all material respects and such policies have
not changed in any material respect since the Closing Date, except with the
prior written consent of Buyer, Agent and each Purchaser Agent. Originator has
complied with all applicable Law except where such noncompliance, individually
or in the aggregate, would not, individually or in the aggregate, have a
Material Adverse Effect.
(k)    Eligible Receivables. Each Receivable shall be an Eligible Receivable on
the date of any sale or contribution hereunder, unless otherwise specified in
the first Information Package that includes such Receivable and each Receivable
represented by it in any capacity in any Information Package or other report or
written statement provided to Buyer (or its assignees) as an Eligible Receivable
was an Eligible Receivable when so included or reported.
(l)    Adverse Change in Receivables. Solely as of the date hereof, since
November 30, 2014, there has been no material adverse change in the value,
validity, enforceability, collectability or the payment history of the
Receivables originated by Originator.
(m)    Financial Condition. (i) The consolidated financial statements of
Performance Guarantor (or following the consummation of the Specified
Acquisition Transaction, New Mylan) delivered in connection with the Closing
Date or, if later, most recently delivered pursuant to Section 5.3(b), are true
and correct in all material respects and present fairly in all material respects
the consolidated financial condition and operations of MPI and Performance
Guarantor (or following the consummation of the Specified Acquisition
Transaction, New Mylan) as of such date, and its results of operations as of the
dates and for the period then ended, all in accordance with generally accepted
accounting principles consistently applied.
(n)    ERISA. Except as could reasonably be expected to result in a Material
Adverse Effect, Originator, Performance Guarantor and their respective ERISA
Affiliates have fulfilled their respective obligations under the minimum funding

10





--------------------------------------------------------------------------------



standards of ERISA and the Code with respect to each employee benefit plan of
Originator or Performance Guarantor subject to such standards and is in
compliance in all material respects with the applicable provisions of ERISA, and
has not incurred any liability to the Pension Benefit Guaranty Corporation or
any employee benefit plan of Originator under Title IV of ERISA other than a
liability to the Pension Benefit Guaranty Corporation for premiums under Section
4007 of ERISA or any employee benefit plan of Originator or Performance
Guarantor under Title IV of ERISA with respect to a plan termination under
Section 4007 of ERISA. No steps have been taken by any Person to terminate any
Plan the assets of which are not sufficient to satisfy all of its benefit
liabilities under Title IV of ERISA, except to the extent such steps or such
termination could not reasonably be expected to result in a Material Adverse
Effect.
(o)    No Event of Default. No event has occurred and is continuing and no
condition exists, or would result from the sale, transfer and assignment or
contribution of the Receivables originated by Originator, that constitutes or
may reasonably be expected to constitute an Event of Default.
(p)    Sanctions Laws. Neither Originator nor any subsidiary thereof is (i) an
OFAC Listed Person or a Person sanctioned by the United States of America
pursuant to any of the regulations administered or enforced by OFAC (31 C.F.R.,
Subtitle B, Chapter V, as amended); or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person, or (y) the government of any
OFAC Country.
Originator represents and covenants that it does not, either in its own right or
through any third party, absent valid and effective license and permits issued
by the government of the United Sates or otherwise in accordance with applicable
Laws, (i) have any of its assets in a OFAC Country or in the possession, custody
or control of a OFAC Listed Person; (ii) do business in or with, or derive any
of its income from investments in or transactions with, any OFAC Country or OFAC
Listed Person; or (iii) engage in any dealings or transactions that would result
in any violation by the Originator, Buyer, any Purchaser, any Purchaser Agent or
the Agent of the sanctions administered or enforced by OFAC (31 C.F.R., Subtitle
B, Chapter V, as amended).
(q)    USA PATRIOT Act and Anti-Money Laundering Laws. Originator and its
subsidiaries are in compliance, in all material respects, with the USA PATRIOT
Act. No part of the proceeds of any sale of Receivables will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
(r)    No Proceedings. Solely as of the date hereof, to the Primary Officer of
Originator’s knowledge, no threat by any Person has been made to attempt to (A)
invalidate this Agreement or any other Transaction Document to which it is a
party, (B) prevent the servicing of the Receivables or the consummation of the
purposes of this Agreement or of any of the other Transaction Documents to which
it is a party, or (C)

11





--------------------------------------------------------------------------------



seek any determination or ruling that could reasonably be expected to materially
and adversely affect (x) the performance by the Originator of its obligations
under the Transaction Documents or (y) the validity or enforceability of the
Transaction Documents, a material portion of the Contracts or any material
amount of the Receivables.


ARTICLE V
GENERAL COVENANTS
SECTION 5.1    Mutual Covenants. At all times prior to the Final Payout Date,
Buyer and Originator shall, unless Agent and each Purchaser Agent shall
otherwise consent in writing:
(a)    Compliance with Laws, Etc. Comply in all material respects with all
applicable Laws with respect to it, the Receivables and the related Contracts
except, solely with respect to Originator, to the extent such non compliance
would not and could not reasonably be expected to have a Material Adverse
Effect.
(b)    Preservation of Existence. Except as expressly permitted by Section
5.4(e), preserve and maintain its existence, rights, franchises and privileges
in the jurisdiction of its organization, and qualify and remain qualified in
good standing as a foreign organization in each jurisdiction where the failure
to qualify or preserve or maintain such existence, rights, franchises,
privileges and qualification would or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(c)    Separateness. (i) To the extent applicable to it, observe the applicable
legal requirements for the recognition of Buyer as a legal entity separate and
apart from MPI and any Affiliate of MPI, including complying with (and causing
to be true and correct) each of the facts and assumptions contained in the
opinions of external counsel delivered pursuant to or in connection with the
Receivables Purchase Agreement or any other Transaction Document regarding “true
sale” and “substantive consolidation” matters (and any later bring-downs or
replacements of such opinions) and (ii) not take any actions inconsistent with
the terms of Section 7.8 of the Receivables Purchase Agreement or Buyer’s
limited liability company agreement.
SECTION 5.2    Additional Covenants of Originator. At all times prior to the
Final Payout Date, Originator shall:
(a)    Inspections. (i) From time to time, upon reasonable prior notice and
during regular business hours, permit any representatives designated by Buyer,
each Purchaser, Purchaser Agent, each LOC Issuer, the Agent and any of their
respective agents or representatives including certified public accountants or
other auditors or consultants, on a coordinated basis (A) to examine and make
copies of and abstracts from all Records in the possession or under the control
of Originator or its Affiliates or agents, and (B) to visit the offices and
properties of Originator or its agents for the purpose of examining such
materials described in clause (A) above, and to discuss

12





--------------------------------------------------------------------------------



matters relating to the Receivables originated by Originator or Originator’s
performance hereunder with any of the officers or employees of Originator or its
Affiliates having knowledge of such matters and (ii) use commercially reasonable
efforts to make its independent accountants available to discuss the affairs,
finances and condition of the Originator, all at such reasonable times and as
often as reasonably requested and in all cases under clauses (i) and (ii) above
subject to applicable Law and the terms of applicable confidentiality
agreements; provided, that solely with respect to clauses (i)(B) and (ii) above,
neither Originator nor any of its officers or agents shall be required to
discuss any matters that Originator reasonably determines that the discussion of
such matters (or the provision of written documents in respect thereof) will
violate or result in the waiver of an applicable attorney-client privilege, but
the foregoing will not limit the Originator’s obligation to provide the Records
as well as payment information with respect to each Receivable to Buyer, each
Purchaser, Purchaser Agent, each LOC Issuer, the Agent and their respective
agents or representatives; provided, that (x) any Purchaser, any Purchaser
Agent, each LOC Issuer, Agent and any of their respective agents or
representatives including certified public accountants or other auditors or
consultants will conduct such requests for visits and inspections through the
Agent and (y) unless an Event of Default has occurred that has not been waived
in accordance with the terms of the Receivables Purchase Agreement, such visits,
inspections and discussions shall be limited to two per calendar year and at the
costs and expense of the Purchasers; provided further that (a) one such visit,
inspection and discussion shall be coordinated with the preparation of the
annual agreed upon procedures report required pursuant to Section 7.5(f) of the
Receivables Purchase Agreement and coordinated with any visits, inspections and
discussions with the Servicer pursuant to Section 7.4(c) of the Receivables
Purchase Agreement and (b) after the occurrence of any Event of Default that has
not been waived in accordance with the terms of the Receivables Purchase
Agreement all such activities shall be at the sole cost and expense of the
Originator and no limitation shall be imposed on the number of visits,
inspections or discussions. Each Purchaser, each Purchaser Agent, LOC Issuer,
Agent and any of their respective agents or representatives including certified
public accountants or other auditors or consultants shall provide the Originator
the opportunity to participate in any discussions with the Originator’s
independent accountants.
(b)    Keeping of Records and Books of Account; Delivery. Maintain and
implement, or cause to be maintained and implemented, administrative and
operating procedures (including an ability to recreate records evidencing the
Receivables and Related Assets in the event of the destruction of the originals
thereof, backing up on at least a daily basis on a separate backup computer from
which electronic file copies can be readily produced and distributed to third
parties being agreed to suffice for this purpose), and keep and maintain, or
cause to be kept and maintained, all documents, books, records and other
information necessary or advisable for the collection of all Receivables and
Related Assets (including records adequate to permit the daily identification of
each new Receivable and all Collections of and adjustments to each existing
Receivable received, made or otherwise processed on that day). Upon request of
Agent, any Purchaser Agent or Buyer, deliver the originals of all Contracts to
the Agent or Buyer, together with electronic and other files applicable thereto,
and other Records necessary to enforce the related Receivable against the
Obligor thereof.

13





--------------------------------------------------------------------------------



(c)    Performance and Compliance with Receivables and Contracts. At its
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
and the Receivables, unless, with respect to a Receivable, Originator or
Servicer makes a Deemed Collection payment in respect of the entire Unpaid
Balance thereof in accordance with Section 3.2(a)(ii).
(d)    Location of Records. Keep its chief executive office and principal place
of business, and the offices where it keeps its Records (and all original
documents relating thereto), at the address of Originator referred to in Annex 1
or at such other location as is identified in the then most recently delivered
Information Package.
(e)    Credit and Collection Policies; Business. Until such Receivable is sold
or contributed to Buyer, comply in all material respects with its Credit and
Collection Policy in regard to each Receivable and the Related Assets and not
agree to any material changes thereto (including changes that would materially
impair the value, validity, collectability or enforceability of, or materially
increase the days-to-pay, Dilution or Contractual Dilution in excess of the
Adjusted Contractual Dilution Estimate at such time with respect to, any
Receivables) without the prior written consent of Buyer, each Purchaser Agent
and Agent.
(f)    Collections. (i) Instruct all Obligors to cause all Collections of
Receivables to be deposited directly with a Lock-Box Bank or a lock-box
maintained by a Lock-Box Bank and related to an account covered by a Lock-Box
Agreement. In the event Originator or any of its Affiliates receives any
Collections, such Person will deposit such Collections in a lock-box account
with a Lock-Box Bank covered by a Lock-Box Agreement the earlier of (A) within
four (4) Business Days of such receipt and (B) within two (2) Business Days of
identification thereof as Collections and (ii) in the event a Lock-Box Agreement
is terminated, direct the applicable Lock-Box Bank to direct payments received
into the applicable lock-box or amounts deposited into the applicable lock-box
account, as directed by the Agent.
(g)    Agreed Upon Procedures. Cooperate reasonably with Servicer and the
designated accountants for each annual agreed upon procedures report required
pursuant to Section 7.2(e) of the Receivables Purchase Agreement.
(h)    Frequency of Billing. Prepare and deliver invoices with respect to all
Receivables in accordance with the Credit and Collection Policies, but in any
event no less frequently than monthly.
(i)    Enforcement of Performance Guaranty. On its own behalf and on behalf of
Purchasers and Agent, shall promptly enforce all material covenants and
obligations of the Performance Guarantor in the Performance Guaranty and shall
deliver consents, approvals, directions, notices, waivers and take other actions
under the Performance Guaranty, as applicable, as may be reasonably directed by
Agent.

14





--------------------------------------------------------------------------------



SECTION 5.3    Reporting Requirements. From the date hereof until the Final
Payout Date, Originator will furnish to Buyer and to Agent and each Purchaser
Agent, unless Agent and each Purchaser Agent shall otherwise consent in writing,
each of the following:
(a)    (i)     Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) days after the end of the first three (3) quarterly
periods of each of its fiscal years, the unaudited consolidated balance sheet of
Performance Guarantor (or following the consummation of the Specified
Acquisition Transaction, New Mylan) and its consolidated Subsidiaries (including
Originator and following the consummation of the Specified Acquisition
Transaction, Performance Guarantor) as at the close of each such period and
related statements of income and cash flows for Performance Guarantor (or
following the consummation of the Specified Acquisition Transaction, New Mylan)
and its consolidated Subsidiaries, in conformity with generally accepted
accounting principles, subject to normal year-end audit adjustments and the
absence of footnotes, for the period from the beginning of such fiscal year to
the end of such quarterly period, all certified by a financial officer;
(ii)    Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of each of Performance
Guarantor (or following the consummation of the Specified Acquisition
Transaction, New Mylan) and its consolidated subsidiaries, copies of the
audited, consolidated financial statements (which shall include balance sheets,
statements cash flows, operations, and stockholders equity) for Performance
Guarantor (or following the consummation of the Specified Acquisition
Transaction, New Mylan) and its consolidated Subsidiaries (including Originator
and following the consummation of the Specified Acquisition Transaction,
Performance Guarantor) in conformity with generally accepted accounting
principles, certified by Deloitte LLP or another nationally recognized firm of
independent certified public accountants reasonably acceptable to Buyer (or its
assigns) with respect to such fiscal year (without a “going-concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit); and
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit 5.3
signed by an authorized officer of Originator and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
(iv)    Financial statements shall be deemed to have been delivered if such
statements and information shall have been posted by or on behalf of Originator
on its website or shall have been posted on IntraLinks or similar site to which
all of the Agent and Purchaser Agents have been granted access or are publicly
available on the SEC’s website pursuant to the EDGAR system.
(b)    Financial Statements and Other Information. Originator will furnish to
Buyer and Agent:

15





--------------------------------------------------------------------------------



(i)    promptly after the same becomes publicly available, copies of all proxy
statements, financial statements and regular or special reports which
Performance Guarantor or New Mylan sends to its stockholders;
(ii)    promptly following a request therefor, any documentation or other
information that Buyer, Agent, any Purchaser Agent, any LOC Issuer or any
Purchaser reasonably requests in order to comply with its ongoing obligations
under the applicable “know your customer” and anti money laundering rules and
regulations, including the USA PATRIOT Act; and
(iii)    from time to time such further information regarding the business,
affairs and financial condition of such Originator and its subsidiaries as
Buyer, Agent or any Purchaser Agent shall reasonably request; provided, however,
that Originator shall not be required to deliver any information that Originator
reasonably determines that the delivery of such information (or the provision of
written documents in respect thereof) will violate or result in the waiver of an
applicable attorney-client privilege, but the foregoing will not limit
Originator’s obligation to provide the Records as well as payment information
with respect to each Receivable to Buyer, Agent, each Purchaser, each Purchaser
Agent, each LOC Issuer and their respective agents or representatives.
The information set forth in sub-clause (i) of this clause (b) shall be deemed
to have been delivered if such statements and information shall have been posted
by or on behalf of Originator on its website or shall have been posted on
IntraLinks or similar site to which all of the Buyer, the Agent and each
Purchaser Agent have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.
(c)    ERISA. Written notice of any ERISA Event that Originator becomes aware
of, the occurrence of which, alone or together with any other ERISA Event that
has occurred, could reasonably be expected to result in a Material Adverse
Effect.
(d)    Events of Default. If the Servicer is MPI (or an Affiliate of MPI), MPI
shall deliver prompt notice of its knowledge of the occurrence of each Event of
Default, each Unmatured Event of Default, any failure by Performance Guarantor
or New Mylan (as applicable) to comply with the Financial Covenants set forth in
any Credit Agreement, or any draw on a Letter of Credit, accompanied by a
written statement of an appropriate officer of MPI setting forth details of such
event and the action that MPI proposes to take with respect thereto, such notice
to be provided as soon as possible and in any event within five (5) Business
Days after MPI obtains knowledge of any such event. If the Servicer is not MPI
(or an Affiliate of MPI), Originator shall deliver prompt notice of the
occurrence of each Event of Default, each Unmatured Event of Default and any
draw on a Letter of Credit, accompanied by a written statement of an appropriate
officer of such Originator setting forth details of such event and the action
that Originator, as applicable, proposes to take with respect thereto, such
notice to be provided as soon as possible and in any event within five (5)
Business Days after Originator obtains knowledge of any such event.

16





--------------------------------------------------------------------------------



(e)    Servicing Programs. If the Servicer is MPI (or an Affiliate of MPI) or an
Event of Default has occurred and has not been waived in accordance with the
terms of the Receivables Purchase Agreement and a license or approval is
required for Agent or such successor Servicer’s use of any software or other
computer program used by such Servicer in the servicing of the Receivables, then
Originator shall at its own expense use commercially reasonable efforts to
arrange for Agent and such successor Servicer to receive any such required
license or approval.
(f)    Litigation. As soon as possible and in any event within five (5) Business
Days of a Primary Officer of Originator’s obtaining knowledge thereof, notice of
(a) any action, suit or proceeding by or before any arbiter or Governmental
Authority initiated against (i) Originator, Performance Guarantor or Servicer
which may exist at any time which has had or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and would
prevent it in any material respect from conducting its business operations
relating to the Receivables or the performance of its duties and obligations
hereunder or under the other Transaction Documents or (ii) Buyer and (b) any
development in previously disclosed action, suit or proceeding which,
individually or in the aggregate, is materially adverse in the Originator’s
reasonable determination.
(g)    Change in Credit and Collection Policies or Business. (i) Prior to its
effective date, notice of (a) any material change in the Credit and Collection
Policies, and (b) any change in the character of Originator’s or Performance
Guarantor’s business that has or could reasonably be expected to, individually
or the aggregate, materially and adversely affect the ability of Originator or
Performance Guarantor to perform its respective obligations hereunder or
otherwise have a Material Adverse Effect or would prevent it from conducting its
business operations relating to the Receivables or the performance of its duties
and obligations hereunder or under the other Transaction Documents and (ii)
within thirty (30) days of each annual anniversary of the Closing Date, a
current copy of the Credit and Collection Policies.
(h)    Change in Accounting Policy. Promptly notify Buyer, Agent and each
Purchaser Agent of any material change in the accounting policy of Originator or
Performance Guarantor if such change relates to the Receivables or the
origination or servicing thereof or the transactions contemplated by the
Transaction Documents.
(i)    Other Information. From time to time, such Records or other information,
documents, records or reports respecting the condition or operations, financial
or otherwise, of Buyer, any Originator, Servicer, Performance Guarantor, New
Mylan or MPI as Agent, any Purchaser Agent or Buyer may from time to time
reasonably request in order to protect the interests of Buyer, Agent or
Purchasers under or as contemplated by this Agreement or any other Transaction
Document; provided, however, that Originator shall not be required to deliver
any information that Originator reasonably determines that the delivery of such
information (or the provision of written documents in respect thereof) will
violate or result in the waiver of an applicable attorney-client privilege, but
the foregoing will not limit Originator’s obligation to provide the Records as
well as payment information with respect to each Receivable to

17





--------------------------------------------------------------------------------



Buyer, Agent, each Purchaser, each Purchaser Agent, each LOC Issuer and their
respective agents or representatives.
SECTION 5.4    Negative Covenants of Originator. From the date hereof until the
Final Payout Date, each Originator shall not, without the prior written consent
of Buyer, do or permit to occur any act or circumstance with which it has
covenanted not to do or permit to occur in any Transaction Document to which it
is a party in any capacity, or:
(a)    Sales, Liens, Etc. Except as otherwise provided herein and in the other
Transaction Documents, sell, assign (by operation of Law or otherwise) or
otherwise dispose of, or create or suffer to exist any Lien upon or with respect
to, (i) the Receivables, Related Assets or the proceeds thereof (except for the
lien on the Receivables existing prior to the Initial Transfer Date that is
released simultaneously upon the initial transfer of such Receivables to the
Buyer in accordance with Section 2.2) or any interest therein, or any lock‑box
account to which any Collections of any of the foregoing are sent, or any right
to receive income or proceeds (other than the Purchase Price paid to Originator
hereunder or any proceeds of Collections remitted to Originator hereunder to the
extent Originator owes no other amounts hereunder) from or in respect of any of
the foregoing), or purport to do any of the foregoing, or (ii) with respect to
MPI, prior to the Final Payout Date, its equity interest in Buyer, if any.
(b)    Extension or Amendment of Receivables. Except as otherwise permitted in
Section 8.2(b) of the Receivables Purchase Agreement, extend, amend or otherwise
modify the terms of any Receivable originated by Originator or amend, modify or
waive any term or condition of any related Contract in any respect that would or
could reasonably be expected to, individually or in the aggregate, materially
and adversely affect the payment (including the timing thereof), the value, the
validity, the collectability, or the enforceability of, or the exercise of any
rights with respect to the related Receivables by it or Agent or otherwise, that
would or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect in each case, unless a Deemed Collection payment in
respect of the related Receivable is made in connection therewith.
(c)    Change in Credit and Collection Policies, Business or Transaction
Documents. (i) Make or consent to any change in the Credit and Collection
Policies that could materially impair the value, validity, collectability or
enforceability of, or increase the days-to-pay, Dilution or Contractual Dilution
in excess of the Adjusted Contractual Dilution Estimate at such time with
respect to, any Receivable or otherwise make any material change thereto without
the prior written consent of Buyer, Agent and each Purchaser Agent, (ii) make a
change in the character of its business that would have or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
in either case, without the prior written consent of Buyer, Agent and each
Purchaser Agent or (iii) amend any other Transaction Document to which it is a
party, in any capacity, without the prior written consent of Buyer, Agent and
each Purchaser Agent.

18





--------------------------------------------------------------------------------



(d)    Change in Lock-Boxes. (i) Add any bank or lock-box account not listed on
Annex 2 as a Lock-Box Bank or lock-box account unless Agent shall have
previously approved and received duly executed copies of all Lock-Box Agreements
and/or amendments thereto covering each such new bank and lock-box account or
(ii) terminate any Lock-Box Bank, Lock-Box Agreement or related lock-box account
without the prior written consent of Buyer, Agent and each Purchaser Agent and,
in each case, only if all of the payments from Obligors that were being sent to
such Lock-Box Bank will, upon termination of such Lock-Box Bank and at all times
thereafter, be deposited in a lock-box account with another Lock-Box Bank
covered by a Lock-Box Agreement.
(e)    Mergers, Sales, Etc. Consolidate or merge with or into, or sell, lease or
otherwise transfer all or substantially all of its assets to, any other Person,
unless (i) such Person assumes the obligations of Originator under this
Agreement and the other Transaction Documents pursuant to documentation
reasonably satisfactory to Agent, (ii) Agent and each Purchaser have consented
in writing thereto, which consent shall not be unreasonably withheld,
conditioned or delayed, (iii) Agent has been satisfied that all other actions to
perfect and protect the interests of Agent, for the benefit of the Secured
Parties, in and to the Collateral, as reasonably requested by Agent shall have
been taken by, and at the expense of Originator (including the filing of any UCC
financing statements or financing statement amendments), (iv) Agent shall have
received lien searches and executed copies of all documents, certificates, and
opinions as Agent shall reasonably request, (v) Performance Guarantor has
delivered a reaffirmation of the Performance Guaranty to the Agent as of the
applicable effective date and (vi) Buyer, Originator and Servicer have consented
to such amendments to the Transaction Documents, solely as to such amendments to
reflect (x) the merger of such Person into Originator and (y) any variation in
the characteristics or performance of the Receivables originated by such Person
to those Receivables originated by Originator prior to giving effect to such
merger, as reasonably requested by Agent, including any amendments to (A) the
definitions of “Eligible Receivable”, “Net Pool Balance” or any of the
definitions used in such definition, “Required Reserves” or any of the
definitions used in such definition, “Specified Concentration Percentage” or
“Loss Reserve Floor Percentage” or (B) Sections 10.01(f), (g) or (h) of the
Receivables Purchase Agreement; provided that notwithstanding the foregoing, any
Affiliate of Originator may merge in a transaction in which Originator is the
surviving Person.
(f)    Deposits to Accounts. Deposit or otherwise credit, or cause or permit to
be so deposited or credited, or direct any Obligor to deposit or remit, any
Collection or proceeds thereof to any account (or related lock–box, if
applicable) not covered by a Lock-Box Agreement (including any organizational or
operational account of Originator or any of its Affiliates) (other than a de
minimis amount of payments misdirected by the Obligor).
(g)    Change in Organization, Etc. Change its jurisdiction of organization or
its name, identity or corporate organization structure or make any other change
such that any financing statement filed or other action taken to perfect Buyer’s
or Agent’s interests hereunder and under the Receivables Purchase Agreement, as
applicable, would become seriously misleading or would otherwise be rendered
ineffective, unless

19





--------------------------------------------------------------------------------



Originator shall have given Buyer, Agent and each Purchaser Agent not less than
thirty (30) days’ prior written notice of such change and shall have cured such
circumstances. Originator shall at all times maintain its jurisdiction of
organization and its chief executive office within a jurisdiction in the United
States in which Article Nine of the UCC (2001 or later revision) is in effect.
(h)    Actions Contrary to Separateness. Take any action inconsistent with the
terms of Section 7.8 of the Receivables Purchase Agreement.


ARTICLE VI

TERMINATION OF PURCHASES
SECTION 6.1    Voluntary Termination. The sale or contribution by Originator of
Receivables and Related Assets, as applicable, by Originator pursuant to this
Agreement may be terminated by any party hereto, upon reasonable notice to the
other parties hereto, at any time when the Purchasers’ Total Investment is equal
to zero and no Commitment is outstanding under the Receivables Purchase
Agreement.
SECTION 6.2    Automatic Termination. The sale or contribution of Receivables
and Related Assets, as applicable, by Originator pursuant to this Agreement
shall automatically terminate if (a) an Event of Bankruptcy shall have occurred
and remain continuing with respect to Originator or Buyer, (b) the Buyer’s net
worth (as calculated in accordance with generally accepted accounting principles
consistently applied), at any time, is less than $8,000,000 or (c) all
Obligations have been indefeasibly paid and satisfied.


ARTICLE VII

INDEMNIFICATION
SECTION 7.1    Originator’s Indemnity. (a) General Indemnity. Without limiting
any other rights which any such Person may have hereunder or under applicable
Law, but subject to Sections 7.1(b) and 8.6, Originator hereby agrees to
indemnify and hold harmless Buyer, Buyer’s Affiliates and all of their
respective successors, transferees, participants and assigns, all Persons
referred to in Section 8.4 hereof, and all officers, members, managers,
directors, shareholders, controlling persons, employees and agents of any of the
foregoing (each an “Originator Indemnified Party”), forthwith on demand, from
and against any and all damages, losses, claims, liabilities and related
reasonable and documented out-of-pocket costs and expenses (including all filing
fees), including attorneys’, consultants’ and accountants’ fees and
disbursements but excluding all Excluded Taxes (all of the foregoing being
collectively referred to as “Originator Indemnified Amounts”) awarded against or
incurred by any of them arising out of, relating to or in connection with the
Transaction Documents, any of the transactions contemplated thereby (including
the issuance of, or the fronting for, any Letter of Credit), the ownership,
maintenance or purchasing of the Receivables or in respect of or related to any
Receivable or Related Assets, the issuance or drawing of any Letter of Credit or
arising out of or relating to or in connection with the actions of Buyer, MPI,
Performance Guarantor, Originator or any Affiliate of any of them; provided,
however, notwithstanding anything to the contrary in

20





--------------------------------------------------------------------------------



this Article VII, Originator Indemnified Amounts shall be excluded solely to the
extent (x) they have resulted solely from the gross negligence or willful
misconduct on the part of such Originator Indemnified Party and (y) they
constitute recourse with respect to a Receivable by reason of the bankruptcy or
insolvency, or the financial or credit condition or financial default, of the
related Obligor. Without limiting the foregoing, Originator shall indemnify,
subject to the express limitations set forth in this Section 7.1, and hold
harmless each Originator Indemnified Party for any and all Originator
Indemnified Amounts arising out of, relating to, or in connection with:
(i)    the transfer by Originator of any interest in any Receivable other than
the sale or contribution, as applicable, of any Receivable and Related Assets to
Buyer pursuant to this Agreement and the grant of a security interest to Buyer
pursuant to this Agreement;
(ii)    any representation or warranty made by Originator (or any of its
officers) under or in connection with any Transaction Document, any Information
Package or any other information or report delivered by or on behalf of
Originator pursuant hereto, which shall have been untrue, false or misleading
when made or deemed made;
(iii)    the failure of Originator or Performance Guarantor to comply with the
terms of any Transaction Document or any applicable Law (including with respect
to any Receivable or the Related Assets), or the nonconformity of any Receivable
or Related Assets with any such Law;
(iv)    the lack of an enforceable ownership interest or a first priority
perfected Lien in the Receivables (and all Related Assets) transferred, or
purported to be transferred, to Buyer pursuant to this Agreement against all
Persons (including any bankruptcy trustee or similar Person);
(v)    the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or under any other applicable Laws with respect to any Receivable
transferred by Originator, or purported to be transferred by Originator, to
Buyer pursuant to this Agreement as may be necessary from time to time to
perfect Buyer’s or the Agent’s interest therein;
(vi)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable in, or purporting to
be in, the Receivables Pool transferred, or purported to be transferred, to
Buyer pursuant to this Agreement (including a defense based on such Receivable’s
or the related Contract’s not being a legal, valid and binding obligation of
such Obligor enforceable against it in accordance with its terms), or any other
claim resulting from the sale of the merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services;

21





--------------------------------------------------------------------------------



(vii)    any failure of Originator to perform its duties or obligations in
accordance with the provisions of any Transaction Document;
(viii)    any suit or claim related to the Receivables transferred, or purported
to be transferred, to Buyer pursuant to this Agreement (including any products
liability or environmental liability claim arising out of or in connection with
merchandise or services that are the subject of any such Receivable to the
extent not covered pursuant to Section 8.5);
(ix)    the ownership, delivery, non‑delivery, possession, design, construction,
use, maintenance, transportation, performance (whether or not according to
specifications), operation (including the failure to operate or faulty
operation), condition, return, sale, repossession or other disposition or safety
of any Related Security (including claims for patent, trademark, or copyright
infringement and claims for injury to persons or property, liability principles,
or otherwise, and claims of breach of warranty, whether express or implied);
(x)    the failure of Originator or any predecessor in interest to notify any
Obligor of the assignment pursuant to the terms hereof of any Receivable to
Buyer (and subsequently, pursuant to the Receivables Purchase Agreement, to
Agent for the benefit of Purchasers) or the failure to require that payments
(including any under the related insurance policies) be made directly to Buyer
pursuant to the terms hereof (and subsequently, pursuant to the Receivables
Purchase Agreement, to Agent for the benefit of Purchasers);
(xi)    failure by Originator to comply with the “bulk sales” or analogous Laws
of any jurisdiction;
(xii)    any Taxes (other than Excluded Taxes) imposed upon any Originator
Indemnified Party or upon or with respect to the Receivables transferred, or
purported to be transferred, to Buyer pursuant to this Agreement, all interest
and penalties thereon or with respect thereto, and all costs and expenses
related thereto or arising therefrom, including the fees and expenses of counsel
in defending against the same, which Taxes or such amounts relating thereto
arise by reason of the purchase or ownership, contribution or sale of any
Receivables (or of any interest therein) or Related Assets or any goods which
secure any such Receivables or Related Asset;
(xiii)    any loss arising, directly or indirectly, as a result of the
imposition of sales or analogous taxes or the failure by Originator to timely
collect and remit to the appropriate authority any such taxes;
(xiv)    any commingling by Originator or Servicer of any funds relating to the
Receivables with any of its own funds or the funds of any other Person;
(xv)    the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness; or

22





--------------------------------------------------------------------------------



(xvi)    any inability of Originator or Buyer to assign any Receivable or other
Related Asset as contemplated under the Transaction Documents; or the violation
or breach by Originator of any confidentiality provision, or of any similar
covenant of non‑disclosure, with respect to any Contract, or any other
Indemnified Amount with respect to or resulting from any such violation or
breach; or
(xvii)    any and all amounts paid or payable by the Buyer pursuant to Sections
4.2, 4.3, or 13.6 of the Receivables Purchase Agreement.
(b)    Contest of Tax Claim; After‑Tax Basis. If any Originator Indemnified
Party shall have notice of any attempt to impose or collect any Tax or
governmental fee or charge for which indemnification will be sought from
Originator under this Article VII, such Originator Indemnified Party shall give
prompt and timely notice of such attempt to Originator, and Originator shall
have the right, at its sole expense, to participate in any proceedings resisting
or objecting to the imposition or collection of any such Tax, governmental fee
or charge. Indemnification in respect of such tax, governmental fee or charge
shall be in an amount necessary to make such Originator Indemnified Party whole
after taking into account any tax consequences to such Originator Indemnified
Party of the payment of any of the aforesaid Taxes and the receipt of the
indemnity provided hereunder or of any refund of any such Tax previously
indemnified hereunder, including the effect of such Tax or refund on the amount
of Tax measured by net income or profits which is or was payable by such
Originator Indemnified Party.
(c)    Settlements. Notwithstanding the foregoing, the indemnities provided for
in this Section 7.1 shall not be payable by Originator solely with respect to
any settlements entered into by any Originator Indemnified Party with any
third-party that is not an Affiliate of Seller, Servicer, Originator or
Performance Guarantor that was effected without Originator’s written consent,
such consent not to be unreasonably withheld, conditioned or delayed.
SECTION 7.2    Contribution. If for any reason the indemnification provided
above in this Article VII is unavailable to an Originator Indemnified Party or
is insufficient to hold an Originator Indemnified Party harmless, then
Originator shall contribute to the amount paid or payable by such Originator
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Originator Indemnified Party on the one hand and Originator on the other
hand but also the relative fault of such Originator Indemnified Party as well as
any other relevant equitable considerations.


ARTICLE VIII

MISCELLANEOUS
SECTION 8.1    Amendments, etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by Originator therefrom shall in any
event be

23





--------------------------------------------------------------------------------



effective unless the same shall be in writing and signed by Buyer, Originator,
Agent, the Required Purchaser Agents and each LOC Issuer, and if such amendment
or waiver affects the obligations of the Performance Guarantor, the Performance
Guarantor consents in writing thereto, and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. Originator may not amend or otherwise modify any other Transaction
Document executed by it without the written consent of Buyer, each LOC Issuer,
the Required Purchaser Agents and Agent, and if such amendment or waiver affects
the obligations of the Performance Guarantor, the Performance Guarantor consents
in writing thereto.
SECTION 8.2    No Waiver; Remedies. No failure on the part of Agent, Buyer, any
Originator Indemnified Party, any other Secured Party, any Liquidity Provider,
any LOC Issuer or any other holder of the Receivables (or any portion thereof)
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights and
remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by Law. Without limiting the foregoing, BTMUNY, individually
and as Agent, each Purchaser Agent, each Liquidity Provider, each LOC Issuer and
any of their Affiliates (the “Set-off Parties”) are each hereby authorized by
the parties hereto, at any time and from time to time, to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by and other indebtedness
at any time owing to any such Set-off Party to or for the credit to the account
of the parties hereto, against all obligations of Originator, now or hereafter
existing under this Agreement or any other Transaction Document (other than in
respect of any repayment of Purchasers’ Total Investment or Yield by Buyer
pursuant to the Receivables Purchase Agreement), to any Affected Party, any
Indemnified Party or any other Secured Party; provided, that Originator or
Buyer, as applicable, shall be notified by the applicable Set-Off party
concurrently with or prior to such setoff.
SECTION 8.3    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communication) and shall be personally delivered or sent by
express mail or nationally recognized overnight courier or by certified mail,
first class postage prepaid or by facsimile or email, to the intended party at
the address, facsimile number or email address of such party set forth in Annex
3 or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered or sent by
express mail or courier or if sent by certified mail, when received, and (b) if
transmitted by facsimile or email, when receipt is confirmed by telephone or
electronic means.
SECTION 8.4    Binding Effect; Assignment. Originator acknowledges that
institutions providing financing (by way of loans, purchase of, or the issuance
of Letters of Credit supported by Receivables or interests therein) pursuant to
the Receivables Purchase Agreement may rely upon the terms of this Agreement.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall also, to the extent
provided herein, inure to the benefit of the parties to the Receivables Purchase
Agreement. Originator acknowledges that Buyer’s rights under this Agreement may
be assigned

24





--------------------------------------------------------------------------------



to Agent, Purchaser Agents, Committed Purchasers, Conduit Purchasers or other
Secured Parties under the Receivables Purchase Agreement, consents to such
assignment and to the exercise of those rights directly by any such Person to
the extent permitted by the Receivables Purchase Agreement and acknowledges and
agrees that each of such Persons and each of their respective successors and
assigns are express third party beneficiaries of this Agreement.
SECTION 8.5    Survival. The rights and remedies with respect to any breach of
any representation and warranty made by Originator or Buyer pursuant to Section
3.2, Article IV, the indemnification provisions of Article VII, the provisions
of Sections 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.11, 8.12 and 8.14 shall survive any
termination of this Agreement.
SECTION 8.6    Costs, Expenses and Taxes. In addition to its obligations under
Section 7, Originator agrees to pay on demand:
(a)    all reasonable and documented out-of-pocket costs and expenses incurred
by Buyer and any other Originator Indemnified Party in connection with:
(i)    the negotiation, preparation, execution and delivery of this Agreement
and the other Transaction Documents and any amendment of or consent or waiver
under any of the Transaction Documents (whether or not consummated) including
accountants’, auditors’, consultants’ and attorneys’ fees of single counsel
(and, if necessary, one local counsel in each applicable jurisdiction and
regulatory counsel), and expenses to any of such Persons and the fees and
charges of any nationally recognized statistical rating agency and independent
accountants, auditors, consultants or other agents incurred in connection with
any of the foregoing or in advising such Persons as to their respective rights
and remedies under any of the Transaction Documents in connection with any of
the foregoing; and
(ii)    subject to the limitations set forth in Section 5.2(a), the
administration of this Agreement and the other Transaction Documents and the
transactions contemplated thereby, including all expenses and accountants,
consultants, and attorneys’ fees incurred in connection with the administration
and maintenance of this Agreement and the other Transaction Documents and the
transactions contemplated thereby; and
(b)    all reasonable and documented out-of-pocket costs and expenses incurred
by or on behalf Buyer and any other Originator Indemnified Party in connection
with the enforcement of, or any actual or claimed breach of, this Agreement or
any of the other Transaction Documents, including accountants’, auditors’,
consultants’ and attorneys’ fees and expenses (which for the avoidance of doubt
shall not be limited to a single counsel but shall be limited to a single
counsel for each Purchaser Group (and if necessary, one local counsel in each
applicable jurisdiction and regulatory counsel)) to any of such Persons and the
fees and charges of any nationally recognized statistical rating agency or any
independent accountants, auditors, consultants or other agents incurred in
connection with any of the foregoing or in advising such Persons as to their

25





--------------------------------------------------------------------------------



respective rights and remedies under any of the Transaction Documents in
connection with any of the foregoing.
(c)    all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
or the other Transaction Documents.
SECTION 8.7    Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Executed counterparts may be delivered electronically. This
Agreement, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.
SECTION 8.8    Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF BUYER IN
THE RECEIVABLES OR RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK).
SECTION 8.9    Waiver of Jury Trial. EACH OF ORIGINATOR AND BUYER HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR
OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT A JURY.
SECTION 8.10    Consent to Jurisdiction; Waiver of Immunities. EACH OF
ORIGINATOR AND BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:
(a)    IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND

26





--------------------------------------------------------------------------------



DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER
COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.
(b)    TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
SECTION 8.11    Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 13.8 of the Receivables
Purchase Agreement as if they were set forth herein mutatis mutandis.
SECTION 8.12    No Proceedings. Originator agrees, for the benefit of the
parties to the Receivables Purchase Agreement, that it will not institute
against Buyer, or join any other Person in instituting against Buyer, any
proceeding of a type referred to in the definition of Event of Bankruptcy from
the Closing Date until one year plus one day after no investment, loan or
commitment is outstanding under the Receivables Purchase Agreement and all
Commitments thereunder have terminated. In addition, all amounts payable by
Buyer to Originator pursuant to this Agreement shall be payable solely from
funds available for that purpose (after Buyer has satisfied all obligations then
due and owing under the Receivables Purchase Agreement).
SECTION 8.13    No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of Buyer contained in this Agreement shall be
had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of Buyer.
SECTION 8.14    Grant of Security Interest. It is the intention of the parties
to this Agreement that the conveyance of Originator’s right, title and interest
in and to the Receivables, the Related Assets and all the proceeds of all of the
foregoing to Buyer pursuant to this Agreement shall constitute an absolute and
irrevocable purchase and sale or capital contribution, as applicable, and not a
loan or pledge. If, notwithstanding the foregoing and the other provisions
hereof, the conveyance of the Receivables and the Related Assets to Buyer is
characterized by any third party as a loan or pledge, the parties intend that
Originator shall be deemed hereunder to have granted, and Originator does hereby
grant, to Buyer a first priority perfected security interest to secure
Originator’s obligations hereunder in all of Originator’s right, title and
interest in, to and under the Receivables and the Related Assets, in each case
whether now owned or existing, hereafter arising, acquired or originated, or in
which the Originator now or hereinafter has any rights, and wherever so located,
and that this Agreement shall constitute a security agreement under applicable
law.
SECTION 8.15    Binding Terms in Other Transaction Documents. Originator hereby
makes for the benefit of Buyer, Agent, each Purchaser, each Purchaser Agent,
each LOC

27





--------------------------------------------------------------------------------



Issuer, each Enhancement Provider, each Liquidity Provider and any other agent
for Purchaser, each of the representations, warranties, covenants, and
agreements, and accepts all other binding terms, including the waiver of any
rights, which are made applicable to Originator in any other Transaction
Document, each as if the same (together with any provisions incorporated therein
by reference) were set forth in full herein.
SECTION 8.16    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 8.17    Effect of Agreement. This Agreement amends and restates that
certain Purchase and Contribution Agreement, dated as of February 21, 2012 (as
amended, supplemented or otherwise modified prior to the date hereof, the “Prior
Agreement”), among the parties hereto. This Agreement shall not effect a
novation of any of the obligations of the parties to the Prior Agreement, but
instead shall be merely a restatement and, when applicable, an amendment of the
terms governing such obligations. Upon the effectiveness of this Agreement and
the Receivables Purchase Agreement in accordance with their terms, the terms and
provisions of the Prior Agreement shall, subject to this paragraph, be
superseded hereby in their entirety. Notwithstanding the foregoing and for the
avoidance of doubt, (a) all indemnification obligations of the Originator under
the Prior Agreement shall survive this Agreement, (b) all sales and
contributions of Receivables and Related Assets under the Prior Agreement by the
Originator to the Buyer are hereby ratified and confirmed and shall survive this
Agreement and (c) the security interests granted by the Originator pursuant to
Section 8.14 of the Prior Agreement shall remain in full force and effect and
shall survive this Agreement as security for all obligations of the Originator
under the Prior Agreement until such obligations have been finally and fully
paid and performed. Upon the effectiveness of this Agreement, each reference to
the Prior Agreement in any other document, instrument or agreement shall mean
and be a reference to this Agreement. Nothing contained herein, unless expressly
herein stated to the contrary, is intended to amend, modify or otherwise affect
any other instrument, document or agreement executed and or delivered in
connection with the Prior Agreement.
[SIGNATURE PAGES FOLLOW]



28





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


MYLAN
PHARMACEUTICALS INC.,
as Originator and as Servicer

By: /s/ Colleen Ostrowski
Name: Colleen Ostrowski
Title: Treasurer





MYLAN SECURITIZATION LLC, 
as Buyer

By: /s/ John Miraglia
Name: John Miraglia
Title: President






 
S-1
Amended and Restated
 
 
Purchase and Contribution Agreement